                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH
                                CIVIL ACTION NO. 5:18-CV-171-TBR

BENJAMIN WALDEN,                                                                                    PLAINTIFF

v.

LYNN PRYOR,                                                                                      DEFENDANT


                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court upon Defendant Lynn Pryor’s Motion to Dismiss for

Failure to State a Claim pursuant to Federal Rule of Civil Procedure 12(b)(6). [R. 4.] Plaintiff

Benjamin Walden responded, [R. 6], and Pryor replied, [R. 9]. With the leave of the Court,

Walden filed a Sur-reply. [R. 12.] Fully briefed, this matter is ripe for adjudication. For the

reasons stated herein, Pryor’s Motion to Dismiss, [R. 4], is GRANTED IN PART AND

DENIED IN PART.

                                              BACKGROUND

        The factual allegations as set out in the Complaint, [R. 1-1], and taken as true are as

follows.1 On or about February 3, 2017, Pryor commenced a criminal action as a Commonwealth

Attorney in Christian County, Kentucky against Walden for the following charges: 1st degree

Sodomy; 1st Degree Rape; Assault 4th Degree, Minor Injury; Promoting Prostitution; Official

Misconduct, 1st Degree; Terroristic Threatening, 3rd Degree; Intimidating a Participant in a

Legal Process; Retaliating Against a Participant in a Legal Process; and Tampering with a




1
  See Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008)
(“All factual allegations in the complaint must be presumed to be true, and reasonable inferences must be made in
favor of the non-moving party.”).

                                                         1
Witness. [R. 1-1 at 2-3.] Walden alleges that Pryor caused a warrant to be issued for Walden’s

arrest. [Id.]

        Walden claims that Pryor interviewed the alleged victims and witnesses involved in the

charges, including showing an alleged victim a photo of Walden for identification purposes. [Id.

at 3.] Walden also claims that Pryor presented the charges to the Christian County Grand Jury

before the Kentucky State Police concluded their investigation. [Id.]

        On October 22, 2018, Walden filed a complaint in Christian Circuit Court against Pryor,

in her individual and official capacity, asserting claims of malicious prosecution, “the tort of

defamation and libel,” the tort of outrage, and “for violation of 42 U.S.C. section 1983.” [R. 1-1.]

On November 13, 2018, Walden’s complaint was removed to federal court. [R. 1.] Currently

before the Court is Pryor’s Motion to Dismiss for Failure to State a Claim. [R. 4.]

                                      LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss under

Rule 12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’ inference of

wrongdoing.” 16630 Southfield Ltd. P'ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.

2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). When considering a Rule 12(b)(6) motion to dismiss, the

Court must presume all of the factual allegations in the complaint are true and draw all

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc.,

552 F.3d at 434 (citing Great Lakes Steel, 716 F.2d at 1105). “The court need not, however,



                                                  2
accept unwarranted factual inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d

10, 12 (6th Cir. 1987)). Should the well-pleaded facts support no “more than the mere possibility

of misconduct,” then dismissal is warranted. Iqbal, 556 U.S at 679. The Court may grant a

motion to dismiss “only if, after drawing all reasonable inferences from the allegations in the

complaint in favor of the plaintiff, the complaint still fails to allege a plausible theory of relief.”

Garceau v. City of Flint, 572 F. App’x. 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–

79).

                                            DISCUSSION

         Walden asserts five claims against Pryor both in her official and individual capacities:

malicious prosecution, “defamation and libel,” tort of outrage, false imprisonment, and

“violation of 42 U.S.C. section 1983.” [R. 1-1 at 2; 7.] The Court will first address Walden’s

official capacity claims followed by the individual capacity claims.

    I.      Official Capacity

         As recited above, Walden asserts five claims against Pryor in her official capacity. In her

Motion to Dismiss, Pryor argues that, as she was serving as a Commonwealth’s Attorney at the

time in question, she is immune from suit in her official capacity. Therefore, the claims against

her in her official capacity should be dismissed under the doctrine of sovereign immunity. [R. 4-

1 at 4-5.] Walden initially disputes this argument, but he appears to argue the issue of

prosecutorial immunity in one’s individual capacity instead of official capacity. [R. 6-1 at 3.]

More explicitly, after noting that “a public officer sued in an official capacity is afforded the

same immunity as the pertinent governmental entity,” Walden goes on to explain the underlying

rationale for absolute immunity in a prosecutor’s individual capacity. [Id.] Although the Court




                                                   3
will address Walden’s claims in relation to Pryor’s individual capacity, the Court will first

address the claims against Pryor in her official capacity.

        “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep't of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Because Pryor is an officer of the Commonwealth of Kentucky, the claims brought against her in

her official capacity are deemed a claim against the Commonwealth of Kentucky. See Kentucky

v. Graham, 473 U.S. at 166. The Eastern District of Kentucky has put it in a slightly different

way: “The Commonwealth's Attorney's office, which is a constitutionally-established office of

the state government, is without question an integral extension of the state such that suit against

the office ‘may be legitimately classified as “brought against the Commonwealth.”’” Joseph v.

Office of Perry Cty. Com. Attorney, No. CIV.A. 6:14-97-KKC, 2014 WL 2742796, at *2 (E.D.

Ky. June 16, 2014). Either way, the Supreme Court of Kentucky has held that “[i]t is an inherent

attribute of a sovereign state that precludes the maintaining of any suit against the state unless the

state has given its consent or otherwise waived its immunity.” Yanero v. Davis, 65 S.W.3d 510,

517 (Ky. 2001). “Section 231 [of the Kentucky constitution] limits sovereign immunity to ‘suits .

. . against the Commonwealth.’” Kentucky Cntr. for the Arts Corp. v. Berns, 801 S.W.2d 327,

329 (Ky. 1990). Thus, the Commonwealth and the Commonwealth Attorney’s Office are both

shielded from suit unless the General Assembly has waived its immunity. Ky. Const. § 231. The

Court is unaware of any act by the General Assembly waiving immunity in the present case, and

the plaintiff has not indicated otherwise. Thus, the state law claims against Pryor in her official

capacity are precluded under the doctrine of sovereign immunity.




                                                  4
       Walden is also precluded from bringing a § 1983 claim. Section 1983 creates no

substantive rights, but merely provides remedies for deprivations of rights established elsewhere.

As such, it has two basic requirements: (1) the deprivation of federal statutory or constitutional

rights by (2) a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48, (1988);

Flint v. Ky. Dep't of Corr., 270 F.3d 340, 351 (6th Cir. 2001). In Will v. Mich. Dep't of State

Police, 491 U.S. 58 (1989), the Supreme Court held that “a State is not a person within the

meaning of § 1983,” id. at 64, and applied that holding to “governmental entities that are

considered ‘arms of the State.’” Id. at 70; Jordan v. Kentucky, Civil Action No. 3:09CV–424–M,

2009 WL 2163113, at *4 (W.D. Ky. July 16, 2009) (finding Commonwealth's Attorney's Office

is not a “person” subject to suit under § 1983); York v. Warren County Commonwealth Attorney's

Office, No. 1:08CV–P16–R, 2008 WL 339505, at *2 (W.D. Ky. Feb. 6, 2008) (“[T]he Warren

County Commonwealth Attorney's Office is not a ‘person’ under the Act.”). Because neither the

Commonwealth of Kentucky nor the Commonwealth's Attorney's Office is a “person” subject to

suit under § 1983, the § 1983 claim must be dismissed for failure to state a claim upon which

relief may be granted.

       Alternatively, under the Eleventh Amendment to the U.S. Constitution, a state and its

agencies may not be sued in federal court, regardless of the relief sought, unless the state has

waived its immunity or Congress has overridden it. Puerto Rico Aqueduct and Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 124 (1984); Alabama v. Pugh, 438 U.S. 78l, 782 (1978). The Commonwealth of

Kentucky has not waived its immunity, Adams v. Morris, 90 F. App'x 856, 857 (6th Cir. 2004),

and in enacting § 1983, Congress did not intend to override the traditional sovereign immunity of

the states. Whittington v. Milby, 928 F.2d 188 (6th Cir. 1991) (citing Quern v. Jordan, 440 U.S.



                                                 5
332 (1979)). Thus, the Eleventh Amendment further bars a § 1983 action against the

Commonwealth of Kentucky and the Commonwealth's Attorney's Office. See York, 2008 WL

339505 at *2 (“[T]he Eleventh Amendment acts as a bar to all claims for relief against the

Warren County Commonwealth Attorney's Office.”); Ferritto v. Ohio Dep't of Highway Safety,

No. 90–3475, 1991 WL 37824, at * 2 (6th Cir. Mar.19, 1991) (“The Eleventh Amendment

prohibits actions against states and state agencies under section 1983 and section 1985.”).

         In sum, Pryor’s Motion to Dismiss as it pertains to Walden’s claims against Pryor in her

official capacity is GRANTED.

   II.      Individual Capacity

         A. Federal Claim

         Pursuant to federal law, Walden’s complaint alleges a “violation of 42 U.S.C. section

1983.” While Walden does not specify what constitutional right was violated by Pryor, he asserts

a claim for malicious prosecution, which the Sixth Circuit recognizes as a “separate

constitutionally cognizable claim” under the Fourth Amendment that encompasses “wrongful

investigation, prosecution, conviction, and incarceration.” Robertson v. Lucas, 753 F.3d 606, 616

(6th Cir. 2014) (quoting Sykes v. Anderson, 625 F.3d 294, 308 (6th Cir. 2010)). In support of his

claim that Pryor “maliciously and with no probable cause commenced the above described

criminal action against Plaintiff,” Walden alleges two actions taken by Pryor. First, Walden

claims that Pryor “acted outside the scope of her duties as a Prosecutor and acted as an

investigator when she interviewed the alleged victims and witnesses,” including “showing the

alleged victim the Facebook photo of the Plaintiff for identification.” [R. 1-1 at 3.] Second,

Walden alleges that Pryor “maliciously and with no probable cause presented said charges to the

Christian County Grand Jury prior to the Kentucky State Police concluding their investigation.”



                                                 6
[Id.] In her Motion to Dismiss, Pryor argues that the claims alleged against her in her individual

capacity should be dismissed pursuant to both absolute prosecutorial immunity and qualified

immunity.

               1. Absolute Prosecutorial Immunity

       The Sixth Circuit recently provided a concise explanation of absolute immunity in Hall v.

City of Williamsburg:

       “An absolute immunity defeats a suit at the outset, so long as the official’s actions
       were within the scope of the immunity.” Imbler v. Pachtman, 424 U.S. 409, 419
       n.13, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976). Absolutely protected acts include
       those “undertaken by a prosecutor in preparing for the initiation of judicial
       proceedings or for trial, and which occur in the course of his role as an advocate
       for the State . . . .” Buckley v. Fitzsimmons, 509 U.S. 259, 273, 113 S.Ct. 2606,
       125 L.Ed.2d 209 (1993). We have employed a “functional approach” to determine
       whether a prosecutor is entitled to absolute immunity, looking to “the nature of
       the function performed, not the identity of the actor who performed it” when
       assessing whether conduct is prosecutorial, and thus absolutely protected. Id. at
       269, 113 S.Ct. 2606 (citation omitted).

       Absolute immunity protects “only . . . actions that are connected with the
       prosecutor’s role in judicial proceedings, not . . . every litigation-inducing
       conduct.” Adams v. Hanson, 656 F.3d 397, 402 (6th Cir. 2011) (alteration in
       original) (quoting Burns v. Reed, 500 U.S. 478, 494, 111 S.Ct. 1934, 114 L.Ed.2d
       547 (1991) ). Absolute immunity is not available to prosecutors when they
       perform “ ‘investigative’ or ‘administrative’ functions unrelated to judicial
       proceedings.” Id. In addition, a prosecutor is not entitled to absolute immunity
       when he acts as a complaining witness by making sworn statements to the court in
       support of a criminal complaint. Kalina v. Fletcher, 522 U.S. 118, 129-131, 118
       S.Ct. 502, 139 L.Ed.2d 471 (1997).


Hall v. City of Williamsburg, No. 18-5618, 2019 WL 1470951, at *5–6 (6th Cir. Apr. 1, 2019).

Pryor bears the burden of demonstrating that her actions were an “‘integral part of the judicial

process’ or . . . [were] ‘intimately associated with the judicial process’” in order to claim

absolute immunity. Wendrow v. Michigan Dep't of Human Servs., 534 F. App'x 516, 527 (6th

Cir. 2013) (quoting Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010)).



                                                  7
       Pryor argues that she is entitled to absolute prosecutorial immunity for all of Walden’s

claims. Although Walden alleges that Pryor acted as an investigator when she interviewed the

alleged victims and witnesses, Pryor retorts that “[e]valuating evidence and witnesses for later

proceedings fall squarely in a prosecutor’s duties.” [R. 4-1 at 8.] However, in his Complaint,

Walden alleges that Pryor showed the alleged victim a photo of Walden for identification,

possibly suggesting to the alleged victim that Walden was a suspect. [R. 1-1 at 3.] Taking the

complaint in a light favorable to Walden, this allegation implies that Pryor was searching for

corroboration that might provide probable cause for Walden to be arrested, rather than

interviewing a witness for trial. Without further explanation from Pryor, the Court finds that

Pryor failed to meet her burden of demonstrating that her actions were an integral part of the

judicial process rather than an investigation akin to that performed by a police officer. Thus,

Pryor’s investigative actions are only entitled to qualified immunity. See Wendrow, 534 F. App'x

at 527 (quoting Koubriti, 593 F.3d at 467) (“By contrast, only qualified immunity is available for

prosecutors' actions that are ‘investigative or administrative in nature, because they are more

removed from the judicial process.’”).

       In contrast with Pryor’s investigatory actions, the Court finds that Pryor is entitled to

absolute immunity for presenting the charges to the Christian County Grand Jury. The Sixth

Circuit has stated that “absolute immunity is appropriate for claims based on the prosecutor's

appearance at a probable cause hearing and before a grand jury.” Spurlock v. Thompson, 330

F.3d 791, 797 (6th Cir. 2003); see also Koubriti, 593 F.3d at 467 (“On the other hand,

prosecutors have absolute immunity from ‘suits for malicious prosecution and for defamation,

and . . . this immunity extend[s] to the knowing use of false testimony before the grand jury and

at trial.’”); Akins v. Reed, No. 3:17-CV-P18-CRS, 2017 WL 1044697, at *2 (W.D. Ky. Mar. 17,



                                                 8
2017) (“Plaintiff's claim against Defendants regarding allowing false testimony against him in

his grand jury proceeding is barred by absolute prosecutorial immunity.”); Faller v. Rogers, No.

CIV. 1:05CV-167M, 2006 WL 314554, at *6 (W.D. Ky. Feb. 8, 2006) (“Prosecutorial immunity

extends to a prosecutor's decision on whether to prosecute a case or what evidence to present to a

grand jury.”). Therefore, the Court finds that Pryor is entitled to absolute immunity for

presenting the charges to the Christian County Grand Jury.

               2. Qualified Immunity

       The defense of qualified immunity “shields government officials from ‘liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Smoak v. Hall, 460 F.3d 768, 777 (6th

Cir. 2006) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “In determining whether a

law enforcement officer is shielded from civil liability due to qualified immunity, this court

typically employs a two-step analysis: ‘(1) whether, considering the allegations in a light most

favorable to the party injured, a constitutional right has been violated, and (2) whether that right

was clearly established.’” Id. (quoting Estate of Carter v. City of Detroit, 408 F.3d 305, 310–11

(6th Cir. 2005)). The Sixth Circuit has noted, “it is generally inappropriate for a district court to

grant a 12(b)(6) motion to dismiss on the basis of qualified immunity,” because even though “an

officer's ‘entitlement to qualified immunity is a threshold question to be resolved at the earliest

possible point,’” this is typically done at the summary judgment phase “and not [by] dismissal

under Rule 12.” Wesley v. Campbell, 779 F.3d 421, 433-34 (6th Cir. 2015) (quoting Vakilian v.

Shaw, 335 F.3d 509, 516 (6th Cir. 2003)). Here, the burden is on Walden to show that Pryor is

not entitled to qualified immunity. See Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.




                                                  9
2006) (“Once the qualified immunity defense is raised, the burden is on the plaintiff to

demonstrate that the officials are not entitled to qualified immunity.”).

        Pryor asserts that qualified immunity bars Walden’s § 1983 claim. [R. 4-1 at 11.] In

response, Walden argues that Pryor’s conduct “violated clearly established law of which a

reasonable prosecutor would have known . . . .” [R. 6-1 at 7.] Specifically, Walden states that

“[t]here is a wide variety of constitutional law which makes it impermissible for police officers

to undertake an improper photo lineup of one.” [Id.]

        Under the first step of the qualified immunity inquiry, the Court must determine whether

“the facts alleged make out a violation of a constitutional right.” Wesley, 779 F.3d at 428. “If the

plaintiff has shown a violation of a constitutional right, then ‘[t]he second [step] is to ask if the

right at issue was “clearly established” when the event occurred such that a reasonable officer

would have known that his conduct violated it.’” Id. Both of these inquiries must be resolved in

Walden’s favor for the claim to proceed. Id.

        First, the Court finds that Walden has not alleged a constitutional violation in the form of

malicious prosecution. Although the constitutionally cognizable claim of malicious prosecution

under the Fourth Amendment encompasses wrongful investigation, See Sykes v. Anderson, 625

F.3d 294, 308 (6th Cir. 2010), Walden completely focuses here on Pryor committing “an

improper photo line up of one.” [R. 6-1 at 7; see also R. 1-1 at 3.] The Sixth Circuit has stated

that “an unduly suggestive identification does not, in and of itself, violate constitutional rights.”

Gregory v. City of Louisville, 444 F.3d 725, 747 (6th Cir. 2006) (citing Manson v. Brathwaite,

432 U.S. 98, 113 (1977)); see also Hutsell v. Sayre, 5 F.3d 996, 1005 (6th Cir. 1993) (holding

that the plaintiff was not “challenging a violation of the core right to a fair trial, but merely the

purported violation of a prophylactic rule which resulted in the deprivation of his liberty” when



                                                  10
he claimed a photographic lineup violated his 14th Amendment rights); Legenzoff v. Steckel, No.

2:11-CV-11405, 2013 WL 1278527, at *7 (E.D. Mich. Mar. 27, 2013) (“Nowhere does the court

endorse a right to be free from unduly suggestive identification procedures actionable under §

1983 independent of the exclusionary rule.”); Harper v. Bohanan, No. 3:97-CV-80, 2007 WL

9734415, at *10 (E.D. Tenn. Feb. 8, 2007) (“[E]ven if the photographic lineups were

unnecessarily suggestive, the flawed lineups do not violate a constitutionally protected interest

sufficient to merit damages under Section 1983.”). Thus, on its own, a suggestive photo line-up

does not constitute a violation of constitutional rights, and Pryor is entitled to qualified

immunity.2 If Walden wishes to include Pryor’s allegedly improper investigation in a claim for

malicious prosecution under the 4th Amendment, he must provide further factual allegations

besides a suggestive photo line-up.

         As dismissal on 12(b)(6) grounds is more appropriate at this early stage in the

proceedings than dismissal on qualified immunity grounds, the Court will grant Pryor’s motion

based on failure to state a claim. As another court within the Western District of Kentucky

explained, the question of whether qualified immunity applies “essentially collapses into the

standard for whether [plaintiff] has sufficiently plead his claim for relief.” Jackson v. Jernigan,

No. 3:16-CV-00750-JHM, 2017 WL 1962713, at *7 (W.D. Ky May 11, 2017) (citing Wesley,

779 F.3d at 427–28). For both enquiries, the Court merely looks to whether Walden has

sufficiently stated a claim for a constitutional violation; if he has failed to do that, dismissal is

warranted for either failing to state a claim or qualified immunity. Id. Therefore, Pryor’s Motion

to Dismiss for failure to state a claim pursuant to Rule 12(b)(6) as it pertains to Walden’s claim

of malicious prosecution is GRANTED.


2
 As Walden has not shown a violation of a constitutional right, it is not necessary for the Court to undergo the
second step of the qualified immunity inquiry. See Wesley, 779 F.3d at 428.

                                                         11
        B. State Claims

        Walden also asserts four state claims against Pryor in her individual capacity: malicious

prosecution, “defamation and libel,” tort of outrage, and false imprisonment. The Court will

address each claim in turn.

        The Sixth Circuit has stated: “Similar to federal law, Kentucky offers both absolute

immunity and qualified immunity to prosecutors. Kentucky also uses function as the dividing

line, providing absolute immunity for a prosecutor's actions taken as an advocate and only

qualified immunity for those taken as an investigator.” Howell v. Sanders, 668 F.3d 344, 355

(6th Cir. 2012). As Kentucky law looks to federal law in analyzing absolute prosecutorial

immunity, the Court finds that Pryor is entitled to absolute immunity for presenting the charges

to the Christian County Grand Jury under the analysis recited above.

        In contrast, qualified immunity in Kentucky is slightly different in that it requires “a

showing of the subjective element of good faith that was rejected under federal law in Harlow v.

Fitzgerald, 457 U.S. 800, 816–18.” Howell, 668 F.3d at 355 (citing Rowan Cnty. v. Sloas, 201

S.W. 3d 469, 474 (Ky. 2006)). “Kentucky provides qualified immunity from tort liability for

public officers and employees for ‘(1) discretionary acts or functions . . . ; (2) in good faith; and

(3) within the scope of the employee's authority.’” Id. (quoting Yanero, 65 S.W.3d at 522). Pryor

argues that “[d]etermining whether to initiate a criminal prosecution and how to present the

matter to the Grand Jury are clearly discretionary acts” as they “involve personal deliberation,

decisions, and judgment.” [R. 4-1 at 9 (citing Autry v. Western Ky. Univ., 219 S.W.3d 713, 717 (Ky.

2007).] Regarding the alleged investigation, Pryor asserts that she “utilized her discretionary

authority as the Commonwealth’s Attorney to interview and assess the credibility of the individual

subject to the Kentucky State Police’s investigation,” and that “there is an insufficient factual basis to

conclude that Pryor’s alleged actions fall outside of her role as a prosecutor.” [R. 4-1 at 10.]

                                                   12
        The Court finds that Pryor has sufficiently pleaded that her behavior amounted to

“discretionary acts or functions” at this stage of proceedings. Thus, according to the Supreme

Court of Kentucky, “[o]nce the officer or employee has shown prima facie that the act was

performed within the scope of his/her discretionary authority, the burden shifts to the plaintiff to

establish by direct or circumstantial evidence that the discretionary act was not performed in

good faith.” Yanero, 65 S.W.3d at 523. The Western District of Kentucky faced a similar

situation to that at hand in Jackson v. Jernigan, in which Judge McKinley found that it was

inappropriate upon a motion to dismiss pursuant to Rule 12(b)(6) to determine whether the

defendant acted in good faith without giving the plaintiff an opportunity to present evidence that

supported his pleadings. Jackson, No. 3:16-CV-00750-JHM, 2017 WL 1962713, at *8.

Similarly, here, upon a 12(b)(6) motion to dismiss, the burden has shifted to Walden to establish

by direct or circumstantial evidence that the discretionary act was not performed in good faith.

The Court agrees with the findings of its sister court and finds that Walden must be given an

opportunity to present evidence that supports his pleadings. Thus, the Court declines to find that

Pryor is entitled to qualified immunity at this time on Walden’s state law claims

               1. Malicious Prosecution

        Qualified immunity aside, Pryor also argues that Walden’s state claim of malicious

prosecution should be dismissed for failure to state a claim. [R. 4-1 at 11.] Pryor’s entire

argument on this issue consists of one sentence: “Plaintiff’s Complaint fails to adhere to the

requirements set forth in Iqbal, as the allegations Pryor maliciously prosecuted him, engaged in

‘defamation and libel,’ acted in any way to support the tort of outrage, or violated 42 U.S.C. §

1983 are deficient of facts that entitle him to relief, and should be dismissed accordingly.” [R. 4-

1 at 11.]



                                                 13
       In Kentucky, under a malicious prosecution claim, the plaintiff must allege: “(i) the

institution or continuation of judicial proceedings; (ii) by, or at the instance of, the defendant;

(iii) the termination of such proceedings in the plaintiff's favor; (iv) malice; (v) lack of probable

cause; and (vi) damages.” Jones v. Clark Cty., 2016 WL 4146119, at *9 (E.D. Ky. Aug. 3, 2016)

(citing Raine v. Drasin, 621 S.W.2d 895, 899 (Ky. 1981) overruled on other grounds 690 F.

App’x 334 (6th Cir. May 25, 2017)). Here, Walden alleges that Pryor instituted a criminal

proceeding against him maliciously and with lack of probable cause, which caused him to suffer

damages. [R. 1-1 at 3-7.] Without any specific argument from Pyor, and drawing all reasonable

inferences in favor of Walden, the Court finds that Walden stated a claim. Thus, Pryor’s Motion

to Dismiss as it pertains to the state malicious prosecution claim is DENIED.

               2. False Imprisonment

       Pryor argues that Walden’s false imprisonment claim should be dismissed because “it is

meritless as to Pryor and falls outside the relevant statute of limitations.” [R. 4-1 at 12.] In

support, Pryor cites to Dunn v. Felty, in which the Supreme Court of Kentucky held that the one-

year statute of limitations on a false imprisonment claim accrues at the time the plaintiff is

released from the alleged illegal restraint. Dunn v. Felty, 226 S.W.3d 68, 72 (Ky. 2007). Here,

Pryor does not argue when she believes the false imprisonment claim at issue would have

accrued, nor does she give any reason as to why this claim is “meritless.” Thus, Pryor’s Motion

to Dismiss as it pertains to Walden’s false imprisonment claim is DENIED.

               3. “Defamation and Libel”

       Pryor asserts that Walden’s claim for “the tort of defamation and libel” should be

dismissed because “prosecutors are entitled to absolute immunity from defamation actions.” [R.




                                                  14
4-1 at 12.] A prima facie case for defamation —whether as an action for libel or for slander3—

requires proof of “[1] defamatory language [2] about the plaintiff [3] which is published [4] and

which causes injury to reputation.” Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 793 (Ky.

2004) (citing Columbia Sussex Corp. v. Hay, 627 S.W.2d 270, 273 (Ky. Ct. App. 1981)),

overruled on other grounds by Toler v. Sud-Chemie, Inc., 458 S.W.3d 276, 287 (Ky. 2014), as

corrected (Ky. Apr. 7, 2015), and reh'g denied (Ky. May 14, 2015); accord Gahafer v. Ford

Motor Co., 328 F.3d 859, 861 (6th Cir. 2003). In the Complaint, Walden does not explain what

factual allegations qualify as defamation, and he does not specify any defamatory statements

made prior to the grand jury proceeding. Thus, the Court assumes he is applying this claim to the

factual allegation of Pryor presenting the charges to a grand jury. As explained above, the Court

finds that Pryor is entitled to absolute immunity for presenting the charges to the Christian

County Grand Jury. Therefore, Pryor’s Motion to Dismiss as it pertains to Walden’s “defamation

and libel” claim is GRANTED.

                   4. Tort of Outrage

         Pryor argues that the Court should dismiss Walden’s claim for the tort of outrage because

Walden “fails to properly state a claim for outrageous conduct or intentional infliction of emotional

distress.” [R. 4-1 at 12.] Walden responds that Pryor’s argument is “without merit and unsupported

by law.” [R. 6-1 at 9.]4

         Kentucky law recognizes the tort of outrageous conduct, also known as intentional

infliction of emotional distress (IIED). See Craft v. Rice, 671 S.W.2d 247, 249 (Ky. 1984). The



3
  “Libel is the publication of a written, defamatory, and unprivileged statement,” McCall v. Courier-Journal &
Louisville Times Co., 623 S.W.2d 882, 884 (Ky. 1981), while “slander” involves the same but communicated in
“oral” form, Gahafer v. Ford Motor Co., 328 F.3d 859, 861 (6th Cir. 2003).
4
  Both parties cite to the holding of the Kentucky Court of Appeals in Rigazio v. Archdiocese of Louisville, 853 S.W.
2d 295, 298 (Ky. App. 1993), but fail to explain how the case is relevant or irrelevant to the matter at hand. [See R.
4-1 at 12; R. 6-1 at 9.]

                                                         15
Kentucky Supreme Court has adopted Section 46(1) of the Restatement (Second) of Torts, which

provides that “[o]ne who by extreme and outrageous conduct intentionally or recklessly causes

severe emotional distress to another is subject to liability for such emotional distress . . . .” Id. at

251. In recognizing the tort of intentional infliction of emotional distress, the Kentucky Supreme

Court adopted a cause of action “for severe emotional distress, caused by truly outrageous

behavior, where there was no remedy because the victim did not have an injury directly to his

person or intangible personal attributes such as reputation.” Childers v. Geile, 367 S.W.3d 576,

581 (Ky. 2012).

        In rare occasions, an IIED claim can stand alone—but only if the alleged conduct was

“intended only to cause extreme emotional distress in the victim.” Brewer v. Hillard, 15 S.W.3d

1, 8 (Ky. Ct. App. 2000). Generally speaking, it is a “gap-filler tort.” Childers, 367 S.W.3d at

581. That is, “[w]here the alleged conduct makes out a claim for another tort for which emotional

distress damages are available, IIED is not a valid cause of action . . . .” Farmer v. Dollar Gen.

Corp., No. 4:11–CV–00027–JHM, 2012 WL 4364108, at *7 (W.D. Ky. Sept.24, 2012). IIED is

not a valid cause of action where the alleged conduct makes out a claim for another tort for

which emotional distress damages are available. See Banks v. Fritsch, 39 S.W.3d 474, 481 (Ky.

Ct. App. 2001) (affirming a directed verdict for defendant on intentional infliction claim where

plaintiff could theoretically recover emotional damages arising from false imprisonment, assault,

or battery). Accordingly, a plaintiff may not plead an intentional infliction of emotional distress

claim if another tort also contemplates the emotional damages he seeks. As remaining tort

claims contemplate emotional damages and Walden does not allege that Pryor’s actions were

intended only to cause him extreme emotional distress, Pryor’s Motion to Dismiss as it pertains

to Walden’s tort of outrage claim is GRANTED. See Carter v. Porter, 617 F. Supp. 2d 514, 520



                                                   16
(E.D. Ky. 2008) (dismissing plaintiff’s IIED claim because his remaining claim of malicious

prosecution also contemplated emotional damages).

                                         CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED: Pryor’s Motion to Dismiss, [R.

4], is GRANTED IN PART AND DENIED IN PART:

   1) Pryor’s Motion to Dismiss as it pertains to Walden’s claims against Pryor in her official
       capacity is GRANTED.
   2) The Court finds that Pryor is entitled to absolute prosecutorial immunity for presenting
       the charges to the Christian County Grand Jury. Thus, Pryor’s Motion to Dismiss as it
       pertains to Walden’s Fourth Amendment malicious prosecution claim regarding
       presenting the charges to the Christian County Grand Jury is GRANTED.
   3) Pryor’s Motion to Dismiss for failure to state a claim pursuant to Rule 12(b)(6) as it
       pertains to Walden’s claim of malicious prosecution regarding Pryor’s improper
       investigation is GRANTED with leave to amend the complaint.
   4) Pryor’s Motion to Dismiss as it pertains to the state malicious prosecution claim is
       DENIED.
   5) Pryor’s Motion to Dismiss as it pertains to Walden’s false imprisonment claim is
       DENIED.
   6) Pryor’s Motion to Dismiss as it pertains to Walden’s “defamation and libel” claim is
       GRANTED.
   7) Pryor’s Motion to Dismiss as it pertains to Walden’s tort of outrage claim is GRANTED.
       IT IS SO ORDERED.




                                  June 10, 2019




cc: Counsel of Record

                                                  17
